Citation Nr: 0102332	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  93-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Validity of the loan guaranty indebtedness.

2.  Whether a decision to deny acceptance of a deed in lieu 
of foreclosure is appealable to the Board of Veterans' 
Appeals (Board).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
December 1959.

This appeal arises before the Board from a November 1991 
decision of the Department of Veterans Affairs (VA) regarding 
federal salary offset.

This claim was previously before the Board and was the 
subject of a May 1995 decision.  That decision was vacated by 
a May 2000 Order of the United States Court of Appeals for 
Veterans Claims (Court).


FINDING OF FACT

VA has ceased action to recover any debt owed in this matter 
and any money collected by offset has been refunded.


CONCLUSION OF LAW

There is no question of fact or law before the Board.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.101 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The evidence of record shows that on March 9, 2000, VA 
notified the Court that action to recover the debt owed in 
this matter had ceased and that money that had been collected 
by offset had been refunded.  The Court found that there was 
no longer any case or controversy as any controversy between 
the parties had been resolved.  In effect, the veteran's 
claim has been granted as recovery of any debt will not be 
pursued by VA.  The issues on appeal related to the validity 
of the debt and to a decision made by VA which resulted in 
the creation of that debt.  Since VA will take no action to 
recover that debt, the Court found that there was no case or 
controversy and that the veteran's appeals were moot.

Therefore, the Board finds that any appeal to the Board on 
the merits of the issues on appeal has become moot and must 
be dismissed for lack of jurisdiction as there is no 
controversy before the Board.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2000); Mokal v. Derwinski, 1 Vet. App. 12, 15 
(1990); Landicho v. Brown, 7 Vet. App. 42, 48 (1994).

The Secretary has jurisdiction to decide all questions of 
fact and law necessary to a decision by the Secretary under a 
law that affects the provision of benefits by the Secretary 
to veterans of the dependents or survivors of veterans.  
38 U.S.C.A. § 511(a) (West 1991).  All questions in a matter 
which is subject to decision by the Secretary under 
38 U.S.C.A. § 511(a) shall be subject to one review on appeal 
to the Secretary.  Final decisions on such appeals shall be 
made by the Board.  38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.101 (2000).  In this matter, the Board finds 
that there is no question of fact or law before the Board and 
the veteran's appeals must be dismissed as his appeals have, 
in essence, been granted.


ORDER

The veteran's appeals are dismissed.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

